OPINION
PER CURIAM.
The court has considered the relator’s petition for writ of mandamus and the relator’s motion for emergency relief, and is of the opinion that relief should be denied because the trial court’s ruling on a motion to show authority can be remedied by appeal. See State Board of Insurance v. Williams, 736 S.W.2d 259, 260 (Tex.App.—Austin 1987, no writ) (denying mandamus relief because error in ruling on motion to show authority could be remedied by appeal). Accordingly, relator’s petition for writ of mandamus and request for temporary relief are denied. Relator shall pay all costs incurred in this proceeding.